Per Curiam. On August 3, 1978, this Court entered an order granting motion of Respondent to dismiss. This order was based upon representation that the Claimant was a corporation which had filed its own claim. Since the above order was entered, the Court has received a letter from Claimant, dated May 30, 1978, setting forth that Claimant is not a corporation but is a co-partnership. The previous order of dismissal is hereby revoked and award is entered in the amount of $4,658.40 in favor of Claimant.